Name: Commission Regulation (EEC) No 2779/84 of 1 October 1984 adopting protective measures applicable to imports of squid
 Type: Regulation
 Subject Matter: prices;  fisheries;  trade;  Europe
 Date Published: nan

 2. 10 . 84 Official Journal of the European Communities No L 261 /9 COMMISSION REGULATION (EEC) No 2779/84 of 1 October 1984 adopting protective measures applicable to imports of squid under these conditions, to adopt protective measures for these products for a limited period ; Whereas during recent months the placing of these products in free circulation in the Community at abnormally low prices has been recorded on markets other than the Italian markets ; whereas the applica ­ ' tion of these measures should be extended to the whole Community in order to avoid trade diversion ; Whereas it is not necessary to suspend all imports of these products originating, in Poland, but to require them to respect the Community reference price laid down by Commission Regulation (EEC) No 3672/83 of 19 December 1 983 (2) and Commission Regulation (EEC) No 3191 /82 of 29 November 1982 ('), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common orga ­ nization of the market in fishery products ('), and in particular Article 24 (2) thereof, Whereas the Italian Government requested that the Commission adopt protective measures relating to the importation of frozen squid ; whereas the Commission has requested supplementary information on several occasions ; whereas this information has been obtained up to September 1 984 ; Whereas during recent months, in several Member States, imports from Poland of approximately 1 2 500 tonnes of frozen squid, representing 73,5 % of total Community imports of squid of the type Loligo spp, in whole, non-cleaned presentation , have been recorded at abnormally low prices and in very large quantities ; Whereas, since the imported product has the same commercial characteristics as the Community product, these imports have caused a fall in prices of the latter, which has resulted in particular in a fall on the Italian market equal to 33,5 % of the 1983 average annual price ; whereas, in view of the expected volume of imports, and their prices, there is a danger that this price situation could continue to worsen in the coming months ; Whereas this situation has created serious marketing difficulties for Community production, which have required its placing in storage ; whereas, the disposal of this stock is hampered by the volume of imports at the price levels recorded, and can only be achieved at abnormally low prices ; Whereas the data available to the Commission at present lead to the conclusion that as a result of imports the Community market for whole frozen, non-cleaned squid of the type Loligo spp is affected by serious disturbance which may endanger the objectives of Article 39 of the Treaty ; whereas it is advisable, HAS ADOPTED THIS REGULATION : Article 1 1 . The placing into free circulation in the Commu ­ nity of squid of the type Loligo spp, in frozen form, whole and non-cleaned, under the subheading ex 03.03 B IV a) 1 aa) of the Common Customs Tariff originating in Poland is suspended. 2. The provisions of paragraph 1 do not apply to imports whose free-at-frontier price is at least equal to the reference price set out in the Annex. 3. However, this Regulation does not apply to products for which it is proved that they were in transit toward the Community at the date of entry into force of this Regulation . The interested parties shall provide proof to the satis ­ faction of the competent customs authorities that the conditions set out in the above paragraph have been fulfilled, by means of all available customs and road, rail or marine transport documents . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until the 31 December 1984. (') OJ No L 379 , 31 . 12 . 1981 , p. 1 . (-) OJ No L 366, 28 . 12. 1983, p . 31 . O OJ No L 338 , 30 . 11 . 1982, p . 13 . No L 261 / 10 Official Journal of the European Communities 2. 10 . 84 This Regulation shall be; binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 October 1984. For the Commission Giqrgios CONTOGEORGIS Member of the Commission ANNEX (ECU per tonne net) CCT heading No Description Reference price ex 03.03 B IV a) 1 aa) Squid (Loligo spp) whole, frozen, non-cleaned 1 982